DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific positions/locations of the first and second strain sensors “such that externally induced stress on a structure forming and/or supporting the tank can be cancelled out such that a strain caused by only the fluid in the tank can be determined to determine a weight of the fluid in the tank” (which is essentially recited/required in all three independent claims 1, 10 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instant independent claims essentially recite the required limitations that based on positions/locations of first and second strain sensors, that externally induced stress on a structure are cancelled out, and that resulting strain/remaining strain is employed to determine the weight of fluid in the tank.  Furthermore, without specific disclosure of the aforementioned limitation(s), the instant disclosure fails to overcome the “undue experimentation” factors set forth in In re Wands, 958, F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) (also see MPEP 2154.01(a)).  There is insufficient direction and/or information in the instant disclosure to enable one of ordinary skill in the art to make and/or use the instant claimed invention. .The instant disclosure fails to adequately enable one of ordinary skill in the art to make and/or use the claimed invention, since there are no working examples and/or details regarding the specific positioning/locating of the first and second strain sensors, relative to each other, that would result in the aforementioned limitations/capabilities.  Furthermore, it appears there would be an undue amount of experimentation required to make and/or use the invention based on the content of the instant disclosure, to determine such positioning/locating of the first and second strain sensors to achieve the claimed limitations/results.   In addition, the instant drawings fail to depicts such required positions/locations of the first and second strain sensors, and simply generally depicts the strain sensors on the top and bottom of the tank (see instant Fig 1).   Furthermore, there is no disclosure regarding the processing/calculations performed in regards to the first and second strain sensor measurements to determine the weight of the fluid in the tank, which is assumed based, at least in part, or potentially, of the first and second strain sensor positions/locations.  All other claims are similarly rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-9 and 11-17 are also rejected due to their dependency.

Conclusion
Due to the presence of rejections of all claims under 35 U.S.C. 112, an adequate search and consideration of the prior art related to the claimed could not be performed by the Examiner.  As such, once the rejections are overcome via amendment, the Examiner will again perform a search and consideration of the claims, potentially finding relevant prior art, resulting in a Final Rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861